AMENDMENT NO. 5
THE NEWHALL LAND AND FARMING COMPANY
RETIREMENT PLAN
(Restatement Effective January 1, 1989)

                           The Newhall Land and Farming Company Retirement Plan
(the “Plan”), as restated in its entirety effective January 1, 1989, and
subsequently amended, is further amended effective as of the dates set forth
below, as follows:     1. Subsection 1.18(a) defining “Eligible Employee” is
amended, effective as of January 1, 2001, to read:                           
(a)         any individual who performs services for a Participating Company
solely as a Leased Employee, independent contractor, consultant or employee of a
third-party employment agency or is classified as such by the Participating
Company for whom such services are performed (whether or not such classification
is upheld upon governmental or judicial review); and             2. Section 8.02
is amended in its entirety, effective as of January 1, 2000, to read:          
    An annual benefit is a retirement benefit that is payable annually in the
form of a straight life annuity under all qualified defined benefit plans
maintained by an Affiliated Company, excluding any benefits attributable to the
Participant’s contributions or rollover contributions, if any, to the plans or
to any assets transferred from a qualified plan that was not maintained by an
Affiliated Company.  If the benefit is payable in a form other than a straight
life annuity (and other than a form subject to Code Section 417(e)(3)), the
amount must be adjusted to an actuarially equivalent straight life annuity
determined by using the greater of the interest rate specified in the Plan’s
definition of Actuarial Equivalent or five percent.  If the benefit is payable
in a form subject to Code Section 417(e)(3), the amount must be adjusted to an
actuarially equivalent straight life annuity determined by using the greater of
the interest rate specified in the Plan’s definition of Actuarial Equivalent or
the applicable interest rate defined in Code Section 417(e)(3).  No actuarial
adjustment is required to account for the value of a qualified joint and
survivor annuity or any other joint and survivor annuity, provided the
Participant’s spouse is the sole Beneficiary, the value of benefits which are
not directly related to retirement benefits (such as qualified disability
benefits, preretirement death benefits, or postretirement medical benefits) or
for the value of postretirement cost-of-living increases made in accordance with
Treasury Regulations.           3. The following provisions are repealed,
effective as of January 1, 2000, and their terms shall have no force or effect,
as applied to the determination of the accrued benefit of a Participant who
performs an Hour of Service on or after January 1, 2000:  Section 8.06 in its
entirety and Section 8.08(a), including the introduction.     4. Section 8.09 is
amended, effective as of January 1, 2000, to read:                    Freeze
Date.  In no event shall the benefit payable to a Participant determined as if
the Participant had separated from service as of December 31, 1999 be less than
the Participant’s Accrued Benefit determined as if the Participant had separated
from service on or after January 1, 2000.     5. Subsection 14.02(a) is amended,
effective August 5, 1997, to read:       Subject to subsection (b) and with
respect to certain judgments, orders or decrees issued or a settlement entered
into, on or after August 5, 1997 in accordance with Code Sections 401(a)(13)(C)
and (D), benefits under the Plan may not be assigned or hypothecated, and except
to the extent required by law, no such benefits shall be subject to legal
process or attachment for the payment of any claim against any person entitled
to receive the same.     6. Subsection 14.11(a) is amended, effective
January 1, 2000, to read:

 

  An Eligible Rollover Distribution is any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include:  any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
Beneficiary, or for a specified period of 10 years or more; any distribution to
the extent that distribution is required under Section 401(a)(9) of the Code;
the portion of any distribution that is not includable in gross income; and any
hardship distribution to the extent described in Code Section
401(k)(2)(B)(i)(IV).     7. A new Section 14.14 is added, effective as of
December 12, 1994, to read:       USERRA Compliance.  Notwithstanding any
provision of this Plan to the contrary, contributions, benefits, and service
credit with respect to qualified military service shall be provided in
accordance with Code Section 414(u).

 

                           IN WITNESS WHEREOF, Newhall Management Corporation,
managing general partner of Newhall Management Limited Partnership, managing
general partner of The Newhall Land and Farming Company (a California Limited
Partnership) has caused this Amendment No. 5 to be executed on behalf of such
partnership by its duly authorized officer as of this 18th day of July 2001.

 

  THE NEWHALL LAND AND FARMING COMPANY (A CALIFORNIA LIMITED PARTNERSHIP)      
    By: NEWHALL MANAGEMENT LIMITED PARTNERSHIP,
MANAGING GENERAL PARTNER         By: NEWHALL MANAGEMENT CORPORATION,    
MANAGING GENERAL PARTNER          By: /s/ Trude A. Tsujimoto

--------------------------------------------------------------------------------

  Title: Secretary

 

 